Case 2:20-cv-10534-NGE-EAS ECF No. 7 filed 04/15/20     PageID.116    Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

THERON HUNTER,

                  Plaintiff,                      CASE NO. 2:20-cv-10534
v.                                                HON. NANCY G. EDMUNDS

WASHTENAW COUNTY SHERIFF JAIL,
THE MEDICAL DEPARTMENT OF THE
WASHTENAW COUNTY JAIL,
KATHLEEN HOLMES, DARYL T. PARKER,
UNKNOWN NURSES OF THE MEDICAL
DEPARTMENT OF THE WASHTENAW COUNTY JAIL,
LIEUTENANT WILLIAMS, CAPTAIN CASEY,
LIEUTENANT SCHIAPPACASSE, OTHER UNKNOWN
INDIVIDUALS, SHERIFF CLAYTON, and
SERGEANT ALVEREZ,

               Defendants.
__________________________________________________/

OPINION AND ORDER DISMISSING THE WASHTENAW COUNTYJAIL
 AND THE WASHTENAW COUNTY JAIL’S MEDICAL DEPARTMENT,
       DIRECTING SERVICE OF THE COMPLAINT ON THE
   REMAINING NAMED DEFENDANTS, AND DENYING WITHOUT
PREJUDICE PLAINTIFF’S MOTION FOR APPOINMENT OF COUNSEL

                                I. Introduction

      This matter has come before the Court on plaintiff Theron Hunter’s motion

for appointment of counsel and pro se complaint for money damages and injunctive

relief under 42 U.S.C. § 1983. Plaintiff is a state prisoner at the Bellamy Creek

Correctional Facility in Ionia, Michigan.   The defendants are the “Washtenaw

County Sheriff Jail,” the Medical Department of the Washtenaw County Jail, and
Case 2:20-cv-10534-NGE-EAS ECF No. 7 filed 04/15/20        PageID.117    Page 2 of 8




several individuals who work at the Jail or for Washtenaw County or who provide

medical services to inmates at the jail.

      Plaintiff makes the following allegations. On March 22, 2018, he fell and

injured his arm and elbow while playing with a basketball at the Washtenaw County

Jail. By March 24, 2018, his arm was locked at a ninety-degree angle, but he was

informed that an X-ray of the arm was normal. Eventually, he received some

physical therapy, pain medication, and ice packs, but he continued to experience

pain, and many of his requests for medical attention and help were denied, ignored,

or inadequately addressed. On August 15, 2018, he was released to the Van Buren

Police Department, and on August 16, 2018, he posted bond. Between September

5, 2018 and November 2, 2018, he visited doctors and a physical therapist and had

additional tests performed. A specialist informed him that his condition would not

change unless physical therapy or surgery could fix the problem. As of February 23,

2020, his arm was in almost the same condition as it was in 2018.

      Plaintiff now claims that the defendants’ denial or delay in providing him with

adequate medical care for his injury violated his rights under the Eighth Amendment

to the United States Constitution. He invokes the Court’s pendent jurisdiction for a

determination of his state tort claims of gross negligence and medical malpractice.




                                           2
Case 2:20-cv-10534-NGE-EAS ECF No. 7 filed 04/15/20          PageID.118    Page 3 of 8




                                 II. Legal Framework

      The Court has granted Plaintiff permission to proceed without prepayment of

the fees and costs for this action. See ECF No. 5. Federal district courts are required

to screen an indigent prisoner’s complaint and dismiss the complaint or any portion

of the complaint that is frivolous or malicious, that fails to state a claim for which

relief can be granted, or that seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; 42 U.S.C. § 1997e(c)(1);

Grinter v. Knight. 532 F.3d 567, 572 (6th Cir. 2008).

      To prevail on a claim under § 1983, the plaintiff must prove “(1) that he or

she was deprived of a right secured by the Constitution or laws of the United States;

and (2) that the deprivation was caused by a person acting under color of law.”

Robertson v. Lucas, 753 F.3d 606, 614 (6th Cir. 2014) (end citations omitted).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932

F.2d 502, 504 (6th Cir. 1991).

      Although a complaint “does not need detailed factual allegations,” the

“[f]actual allegations must be enough to raise a right to relief above the speculative

level on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (footnote

and citations omitted). In other words, “a complaint must contain sufficient factual

matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’ ”


                                          3
Case 2:20-cv-10534-NGE-EAS ECF No. 7 filed 04/15/20           PageID.119     Page 4 of 8




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556).

      “[T]he dismissal standard articulated in Iqbal and Trombly governs dismissals

for failure to state a claim under [§§ 1915A(b)(1) and 1915(e)(2)(B)(ii)] . . . .” Hill

v. Lappin , 630 F.3d 468, 470-71 (6th Cir. 2010). “Whether a complaint is factually

frivolous under §§ 1915A(b)(1) and 1915(e)(2)(B)(i) is a separate issue from

whether it fails to state a claim for relief.” Id. at 471. A complaint is frivolous if it

lacks an arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325

(1989).

      Statutes allowing a complaint to be dismissed as frivolous give “judges
      not only the authority to dismiss a claim based on an indisputably
      meritless legal theory, but also the unusual power to pierce the veil of
      the complaint’s factual allegations and dismiss those claims whose
      factual contentions are clearly baseless.” Neitzke, 490 U.S. at 327, 109
      S.Ct. 1827 (interpreting 28 U.S.C. § 1915). Unlike a dismissal for
      failure to state a claim, where a judge must accept all factual allegations
      as true, Iqbal, 129 S.Ct. at 1949–50, a judge does not have to accept
      “fantastic or delusional” factual allegations as true in prisoner
      complaints that are reviewed for frivolousness. Neitzke, 490 U.S. at
      327–28, 109 S.Ct. 1827.

Hill, 630 F.3d at 471.




                                           4
Case 2:20-cv-10534-NGE-EAS ECF No. 7 filed 04/15/20          PageID.120     Page 5 of 8




                                   III. Discussion

      Plaintiff has failed to state a plausible claim for relief against the Washtenaw

County Jail because jails are not legal entities susceptible to suit under § 1983.

Watson v. Gill, 40 F. App’x 88, 89 (6th Cir. 2002). Plaintiff’s claims against the

Jail’s Medical Department also fail because, “[f]or purposes of § 1983, ‘person’

includes individuals and ‘bodies politic and corporate.’ ” Hix v. Tennessee Dep’t of

Corr., 196 F. App’x 350, 355 (6th Cir. 2006) (quoting Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 690 & n. 55 (1978), and Mumford v. Basinski, 105 F.3d 264, 267 (6th

Cir. 1997)).

      “A prison’s medical department is not an entity with a corporate or political

existence . . . .” Id. at 356. The same principle applies to county jails. See Gates v.

Hopkins Cty. Jail Med. Staff, No. 4:18-CV-P188-JHM, 2019 WL 1173377, at *2

(W.D. Ky. Mar. 13, 2019) (unpublished decision stating that, because the medical

department of a jail is not a “person” within the meaning of § 1983, the plaintiff

could not state a claim against the county jail’s medical staff); Hay v. Cuyahoga Cty.

Jail Med. Dep’t, No. 1:11 CV 2652, 2012 WL 262582, at *2 (N.D. Ohio Jan. 27,

2012) (unpublished decision stating that “[j]ails and jail medical departments are not

‘persons’ within the meaning of § 1983”); Sullivan v. Hamilton Cty. Jail Staff, No.

1:05-CV-320, 2006 WL 1582418, at *3 n. 1 (E.D. Tenn. June 5, 2006) (unpublished

decision stating that “staff and jail staff are subdivisions of the sheriff’s department


                                           5
Case 2:20-cv-10534-NGE-EAS ECF No. 7 filed 04/15/20         PageID.121    Page 6 of 8




and are not legal entities that are subject to being sued”). Therefore, the Washtenaw

County Jail’s Medical Department is not a “person” under § 1983, and Plaintiff’s

claims against the Medical Department fail as a matter of law. See Hix, 196 F. App’x

at 356.

                    IV. The Motion for Appointment of Counsel

      In his pending motion for appointment of counsel, Plaintiff alleges that he

cannot afford to retain counsel, the issues in his case are complex, he has limited

access to the prison law library, and he has limited knowledge of the law. He also

contends that the ends of justice would be served if the Court appointed an attorney

to represent him.

      Plaintiff “has no constitutional right to appointed counsel in a civil case.”

Abdur-Rahman v. Michigan Dep’t of Corr., 65 F.3d 489, 492 (6th Cir. 1995).

Appointment of counsel in a civil case

      “is a privilege that is justified only by exceptional circumstances.
      Lopez v. Reyes, 692 F.2d 15, 17 (5th Cir. 1982).” Wahl v. McIver, 773
      F.2d 1169, 1174 (11th Cir. 1985). In determining whether “exceptional
      circumstances” exist, courts have examined “the type of case and the
      abilities of the plaintiff to represent himself.” Archie v. Christian, 812
      F.2d 250, 253 (5th Cir.1987); see also Poindexter v. FBI, 737 F.2d
      1173, 1185 (D.C. Cir. 1984). This generally involves a determination
      of the “complexity of the factual and legal issues involved.” Cookish
      v. Cunningham, 787 F.2d 1, 3 (1st Cir. 1986).

Lavado v. Keohane, 992 F.2d 601, 606 (6th Cir. 1993).




                                          6
Case 2:20-cv-10534-NGE-EAS ECF No. 7 filed 04/15/20           PageID.122     Page 7 of 8




      The facts and issues in this case are not complex, and exceptional

circumstances warranting appointment of counsel do not exist at this stage of the

case because Plaintiff has demonstrated an ability to represent himself. Accordingly,

the Court denies without prejudice Plaintiff’s motion for appointment of counsel

(ECF No. 3).

                             V. Conclusion and Order

      The Wayne County Jail and its Medical Department are summarily dismissed

from this lawsuit under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A because Plaintiff has

failed to state a plausible claim for relief against those defendants. Plaintiff arguably

has stated a claim against the named individual defendants, because deliberate

indifference to a prisoner’s serious injury states a cause of action under § 1983.

Estelle v. Gamble, 429 U.S. 97, 105 (1976). This is true whether the indifference is

manifested by prison doctors in their response to the prisoner’s needs or by prison

officials in denying or delaying access to medical care. Id. at 104-105.

      Accordingly, the Court orders the United States Marshal to serve the

appropriate papers on defendants Kathleen Holmes, Dr. Daryl T. Parker, Lieutenant

Williams, Captain Casey, Lieutenant Schiappacasse, Sheriff Clayton, and Sergeant

Alverez at the Washtenaw County Jail, 2201 Hogback Road, Ann Arbor, Michigan

48105. The Marshal may collect the usual and customary costs from Plaintiff after

effecting service.


                                           7
Case 2:20-cv-10534-NGE-EAS ECF No. 7 filed 04/15/20          PageID.123     Page 8 of 8




       The Court orders Plaintiff to serve a copy of all future documents on the

individual defendants or on defense counsel if legal counsel represents the

defendants. In addition, Plaintiff shall attach to all original documents filed with the

Clerk of the Court a certificate stating the date that he mailed a copy of the original

document to the defendants or to defense counsel. The Court will disregard any

papers that have not been filed with the Clerk of Court or that fail to include a

certificate of service.

                                 s/ Nancy G. Edmunds
                                 NANCY G. EDMUNDS
                                 UNITED STATES DISTRICT JUDGE
Dated: April 15, 2020




                                           8
